Exhibit 10.1
Onyx Pharmaceuticals, Inc.
Executive Severance Benefit Plan
SECTION 1. Introduction.
     The Onyx Pharmaceuticals, Inc. Executive Severance Benefit Plan (the
“Plan”) is hereby established effective December 3, 2008 (the “Effective Date”).
The purpose of the Plan is to provide for the payment of severance benefits to
certain eligible executive employees of Onyx Pharmaceuticals, Inc. (the
“Company”) in the event that such employees are subject to qualifying
terminations of employment. This Plan shall supersede any generally applicable
severance plan, policy, or practice, whether written or unwritten, with respect
to each employee who becomes a Participant in the Plan. For the purposes of the
foregoing sentence, a generally applicable severance plan, policy or practice is
a plan, policy or practice in which benefits are not conditioned upon (i) being
designated a participant, (ii) receiving an award such as a stock option, or
(iii) the employee electing to participate. This Plan shall not supersede any
individually negotiated employment contract or agreement, or any written plans
that are not of general application, and, except as set forth in the
Participation Notice, such Participant’s severance benefit, if any, shall be
governed by the terms of such individually negotiated employment contract,
agreement, or written plan, and shall be governed by this Plan only to the
extent that the reduction pursuant to Section 5(b) below does not entirely
eliminate benefits under this Plan. This document also constitutes the Summary
Plan Description for the Plan.
SECTION 2. Definitions.
     For purposes of the Plan, except as set forth in an applicable
Participation Notice, the following terms are defined as follows:
     (a) “Base Salary” means the Participant’s annual base salary (excluding
incentive pay, premium pay, commissions, overtime, bonuses, and other forms of
variable compensation) as in effect on the date of a Covered Termination.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Cause” means that, in the reasonable determination of the Company,
Participant (i) has committed an intentional act or acted with gross negligence
that has materially injured the business of the Company; (ii) has intentionally
refused or failed to follow lawful and reasonable directions of the Board or the
appropriate individual to whom the Participant reports; (iii) has willfully and
habitually neglected Participant’s duties for the Company; (iv) has been
convicted of a felony involving moral turpitude that is likely to inflict or has
inflicted material injury on the business of the Company; or (v) has repeatedly
failed to satisfactorily perform his or her job duties and responsibilities.
     (d) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
     (e) “Code” means the Internal Revenue Code of 1986, as amended.

1.



--------------------------------------------------------------------------------



 



     (f) “Company” means Onyx Pharmaceuticals, Inc.
     (g) “Company Property” means all paper and electronic Company documents
(and all copies thereof) created and/or received by the Participant during his
or her period of employment with the Company and other Company materials and
property which the Participant has in his or her possession or control,
including, but not limited to, Company files, notes, drawings records, plans,
forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, leased vehicles, computers, computer
equipment, software programs, facsimile machines, mobile telephones, servers),
credit and calling cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in part).
     (h) “Constructive Termination” means a Participant voluntarily terminates
employment and incurs a “separation from service” with the Company within the
meaning of Treasury Regulation Section 1.409A-1(h) (without regard to any
permissible alternative definition thereunder) after one of the following is
undertaken without the Participant’s express written consent:
          (i) a material diminution in the Participant’s Base Salary, unless
such reduction is made pursuant to an across-the-board reduction of the base
salaries of all executive officers of the Company of no more than ten percent
(10%); or
          (ii) a material diminution in the Participant’s authorities, duties,
or responsibilities; provided, however, that a change in Participant’s title or
reporting relationships shall not constitute a Constructive Termination; or
          (iii) a change in Participant’s business location of more than
thirty-five (35) miles from the Company’s principal executive office as of the
Effective Date.
     Notwithstanding the foregoing, in order to qualify as “Constructive
Termination,” the Participant must submit to the Company a written notice,
within ninety (90) days after the initial occurrence of any of the foregoing
actions or events, describing the applicable actions or events, and provide the
Company with at least thirty (30) days from its receipt of the Participant’s
written notice in which to cure such actions or events prior to termination of
the Participant’s employment, and provided that, the Participant’s employment
must terminate no later than twelve (12) months after the applicable actions or
events described in (i), (ii) and (iii) above.
     (i) “Covered Termination” means either (i) an Involuntary Termination
Without Cause, or (ii) a Constructive Termination. Termination of employment of
a Participant due to death or disability shall not constitute a Covered
Termination unless a voluntary termination of employment by the Participant
immediately prior to the Participant’s death or disability would have qualified
as a Constructive Termination.
     (j) “Eligible Employee” means an individual who is employed by the Company
and is either (i) an executive officer of the Company subject to short-swing
liability under Section

2.



--------------------------------------------------------------------------------



 



16(b) of the Securities Exchange Act of 1934, as amended; or (ii) a “named
executive officer” of the Company within the meaning of Regulation S-K,
Item 402(a)(3).
     (k) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     (l) “Involuntary Termination Without Cause” means a termination by the
Company of a Participant’s employment relationship with the Company of the
Company for any reason other than for Cause and the Participant incurs a
“separation from service” with the Company within the meaning of Treasury
Regulation Section 1.409A-1(h) (without regard to any permissible alternative
definition thereunder).
     (m) “Participant” means an individual (i) who is an Eligible Employee and
(ii) who has received a Participation Notice from the Company and executed and
returned such Participation Notice to the Company.
     (n) “Participation Notice” means the latest notice delivered by the Company
to a Participant informing the employee that the employee is a Participant in
the Plan, substantially in the form of Annex I hereto.
     (o) “Plan Administrator” means the Board or any committee duly authorized
by the Board to administer the Plan. The Plan Administrator may, but is not
required to be, the Compensation Committee of the Board. The Board may at any
time administer the Plan, in whole or in part, notwithstanding that the Board
has previously appointed a committee to act as the Plan Administrator.
SECTION 3. Eligibility For Benefits.
     (a) General Rules. Subject to the limitations set forth in this Section 3
and Section 5, in the event of a Covered Termination, the Company shall provide
the severance benefits described in Section 4 to each affected Participant. For
the avoidance of doubt, a person who is not (and was not) a Participant shall
not be eligible for benefits pursuant to the Plan whether or not such person is
(or was) an Eligible Employee.
     (b) Exceptions to Benefit Entitlement. A Participant will not receive
benefits under the Plan (or will receive reduced benefits under the Plan) in the
following circumstances, as determined by the Plan Administrator in its sole
discretion:
          (i) The Participant has executed an individually negotiated employment
contract or agreement with the Company relating to severance benefits that is in
effect on his or her termination date and which provides benefits that the Plan
Administrator, in its sole discretion, determines to be of greater value than
the benefits provided for in this Plan, in which case such Participant’s
severance benefit, if any, shall be governed by the terms of such individually
negotiated employment contract or agreement and shall be governed by this Plan
only to the extent that the reduction pursuant to Section 5(b) below does not
entirely eliminate benefits under this Plan.

3.



--------------------------------------------------------------------------------



 



          (ii) The Participant is entitled to receive benefits under another
severance benefit plan maintained by the Company on his or her termination date
and which provides benefits that the Plan Administrator, in its sole discretion,
determines to be of greater value than the benefits provided for in this Plan,
in which case such Participant’s severance benefit, if any, shall be governed by
the terms of such other severance benefit plan and shall be governed by this
Plan only to the extent that the reduction pursuant to Section 5(b) below does
not entirely eliminate benefits under this Plan.
          (iii) The Participant’s employment terminates or is terminated for any
reason other than a Covered Termination.
          (iv) The Participant does not confirm in writing that he or she shall
be subject to the Company’s Proprietary Information and Inventions Agreement.
          (v) The Participant has failed to execute or has revoked the release
described in Section 5(a).
          (vi) The Participant has failed to return all Company Property. As a
condition to receiving benefits under the Plan, Participants must not make or
retain copies, reproductions or summaries of any such Company documents,
materials or property. However, a Participant is not required to return his or
her personal copies of documents evidencing the Participant’s hire, termination,
compensation, benefits and stock options and any other documentation received as
a shareholder of the Company.
     (c) Termination of Benefits. A Participant’s right to receive benefits
under this Plan shall terminate immediately if, at any time prior to or during
the period for which the Participant is receiving benefits hereunder, the
Participant, without the prior written approval of the Plan Administrator:
          (i) willfully breaches a material provision of the Company’s
Proprietary Information and Inventions Agreement;
          (ii) encourages or solicits any of the Company’s then current
employees to leave the Company’s employ for any reason or interferes in any
other manner with employment relationships at the time existing between the
Company and its then current employees; or
          (iii) induces any of the Company’s then current clients, customers,
suppliers, vendors, distributors, licensors, licensees or other third party to
terminate their existing business relationship with the Company or interferes in
any other manner with any existing business relationship between the Company and
any then current client, customer, supplier, vendor, distributor, licensor,
licensee or other third party.
SECTION 4. Amount of Benefits.
     In the event of a Participant’s Covered Termination, the Participant shall
be entitled to receive the benefits provided by this Section 4 except as may
otherwise be provided in the Participant’s Participation Notice.

4.



--------------------------------------------------------------------------------



 



     (a) Cash Severance Benefits. The Company shall make a cash severance
payment to the Participant in an amount equal to Base Salary in a lump sum. Such
severance payments shall be paid in accordance with Section 6.
     (b) Health Continuation Coverage.
          (i) Provided that the Participant is eligible for, and has made an
election at or timely after the Covered Termination pursuant to COBRA under a
health, dental, or vision plan sponsored by the Company, each such Participant
shall be entitled to payment by the Company of all of the applicable premiums
(inclusive of premiums for the Participant’s dependents for such health, dental,
or vision plan coverage as in effect immediately prior to the date of the
Covered Termination) for such health, dental, or vision plan coverage for a
period of twelve (12) months following the date of the Covered Termination, with
such coverage counted as coverage pursuant to COBRA.
          (ii) No such premium payments (or any other payments for health,
dental, or vision coverage by the Company) shall be made following the
Participant’s death or the effective date of the Participant’s coverage by a
health, dental, or vision insurance plan of a subsequent employer. Each
Participant shall be required to notify the Plan Administrator immediately if
the Participant becomes covered by a health, dental, or vision insurance plan of
a subsequent employer. Upon the conclusion of such period of insurance premium
payments made by the Company, the Participant will be responsible for the entire
payment of premiums required under COBRA for the duration of the COBRA period.
          (iii) For purposes of this Section 4(b), (i) references to COBRA shall
be deemed to refer also to analogous provisions of state law, and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by the Participant under an Internal Revenue Code Section 125
health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Participant.
     (c) Extended Exercisability of Stock Options. Participant shall have six
(6) months following the Covered Termination in which to exercise any
outstanding stock options, but in no event shall such period exceed the later
of: (i) the maximum term of the stock option as set forth in the stock option
agreement, or (ii) ten (10) years from the date of grant of the stock option.
Notwithstanding the foregoing, in the event that such extension of the
exercisability of a stock option would adversely affect a Participant’s stock
option (including, without limitation, its status as an incentive stock option
under Section 422 of the Code) that is outstanding on the date the Participant
commences participation in the Plan, such extended exercisability shall be
deemed null and void as to such stock option unless the affected Participant
consents in writing to such extended exercisability as to such stock option
within thirty (30) days after becoming a Participant in the Plan.
     (d) Additional Benefits. Notwithstanding the foregoing, the Plan
Administrator may, in its sole discretion, provide benefits in addition to those
pursuant to Sections 4(a), 4(b), and 4(c) to one or more Participants chosen by
the Plan Administrator, in its sole discretion, and the provision of any such
benefits to a Participant shall in no way obligate the Company to provide such
benefits to any other Participant, even if similarly situated.

5.



--------------------------------------------------------------------------------



 



     (e) Other Employee Benefits. All other benefits (such as life insurance,
disability coverage, and 401(k) plan coverage) shall terminate as of the
Participant’s termination date (except to the extent that a conversion privilege
may be available thereunder).
SECTION 5. Limitations on Benefits.
     (a) Release. In order to be eligible to receive benefits under the Plan, a
Participant must execute a general waiver and release in substantially the form
attached hereto as Exhibit A, Exhibit B, or Exhibit C, as appropriate, and such
release must become effective in accordance with its terms; provided, however,
no such release shall require the Participant to forego any unpaid salary, any
accrued but unpaid vacation pay or any benefits payable pursuant to this Plan.
With respect to any outstanding option held by the Participant, no provision set
forth in this Plan granting the Participant additional rights to exercise the
option can be exercised unless and until the release becomes effective. The Plan
Administrator, in its sole discretion, may modify the form of the required
release to comply with applicable law and shall determine the form of the
required release, which may be incorporated into a termination agreement or
other agreement with the Participant.
     (b) Certain Reductions. The Plan Administrator, in its sole discretion,
shall have the authority to reduce a Participant’s severance benefits, in whole
or in part, by any other severance benefits, pay in lieu of notice, or other
similar benefits payable to the Participant by the Company that become payable
in connection with the Participant’s termination of employment pursuant to
(i) any applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act or comparable state law
(collectively, the “WARN Act”), (ii) a written employment, severance agreement,
or Executive Change in Control Severance Benefit Agreement with the Company, or
(iii) any Company policy or practice providing for the Participant to remain on
the payroll for a limited period of time after being given notice of the
termination of the Participant’s employment. The benefits provided under this
Plan are intended to satisfy, in whole or in part, any and all statutory
obligations and other contractual obligations of the Company, including benefits
provided by offer letter or employment agreements, that may arise out of a
Participant’s termination of employment, and the Plan Administrator shall so
construe and implement the terms of the Plan. The Plan Administrator’s decision
to apply such reductions to the severance benefits of one Participant and the
amount of such reductions shall in no way obligate the Plan Administrator to
apply the same reductions in the same amounts to the severance benefits of any
other Participant, even if similarly situated. In the Plan Administrator’s sole
discretion, such reductions may be applied on a retroactive basis, with
severance benefits previously paid being re-characterized as payments pursuant
to the Company’s statutory or other contractual obligations.
     (c) Parachute Payments. Except as otherwise provided in an agreement
between a Participant and the Company, if any payment or benefit a Participant
would receive pursuant to a change in control from the Company pursuant to this
Plan or otherwise (“Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the

6.



--------------------------------------------------------------------------------



 



Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Participant’s receipt
of the greatest economic benefit notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in a manner necessary to provide the
Participant with the greatest economic benefit. If more than one manner of
reduction of payments or benefits necessary to arrive at the Reduced Amount
yields the greatest economic benefit, the payments and benefits shall be reduced
pro rata.
     (d) Mitigation. Except as otherwise specifically provided herein, a
Participant shall not be required to mitigate damages or the amount of any
payment provided under this Plan by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination of employment with the Company, except for
health continuation coverage provided pursuant to Section 4(b).
     (e) Non-Duplication of Benefits. Except as otherwise specifically provided
for herein, no Participant is eligible to receive benefits under this Plan or
pursuant to other contractual obligations more than one time. This Plan is
designed to provide certain severance pay benefits to Participants pursuant to
the terms and conditions set forth in this Plan. The payments pursuant to this
Plan are in addition to, and not in lieu of, any unpaid salary, bonuses or
benefits to which a Participant may be entitled for the period ending with the
Participant’s Covered Termination.
SECTION 6. Time of Payment and Form Of Benefits.
     (a) General Rules. Except as otherwise set forth in this Plan, the cash
severance benefits under Section 4(a) of the Plan, if any, shall be paid in a
single lump sum payment on the first payroll date following the Participant’s
Covered Termination. In no event shall payment of any Plan benefit set forth in
Section 4 be made prior to the effective date of the release described in
Section 5(a).
     (b) Application of Section 409A. Any cash severance payment provided under
Section 4(a) and any additional benefits provided under Section 4(c) shall be
paid no later than the later of: (i) December 31st of the calendar year in which
the Covered Termination occurs, or (ii) the fifteenth (15th) day of the third
calendar month following the date of the Covered Termination. It is the
intention of the preceding sentence to apply the “short-term deferral” rule set
forth in Treasury Regulation Section 1.409A-1(b)(4) to such payments. Amounts
paid pursuant to Section 4(b) are intended to be paid pursuant to the exception
provided by Treasury Regulation Section 1.409A-1(b)(9)(v)(B). Benefits provided
pursuant to Section 4(c) are intended to be paid pursuant to the exception
provided by Treasury Regulation Section 1.409A-1(b)(5)(v)(C)(1).

7.



--------------------------------------------------------------------------------



 



     (c) Withholding. All payments under the Plan will be subject to all
applicable withholding obligations of the Company, including, without
limitation, obligations to withhold for federal, state and local income and
employment taxes.
     (d) Indebtedness of Participants. If a Participant is indebted to the
Company on the effective date of his or her Covered Termination, the Plan
Administrator reserves the right to offset any severance payments under the Plan
by the amount of such indebtedness.
SECTION 7. Reemployment.
     In the event of a Participant’s reemployment by the Company during the
period of time in respect of which severance benefits pursuant to Section 4 have
been paid, the Plan Administrator, in its sole and absolute discretion, may
require such Participant to repay to the Company all or a portion of such
severance benefits as a condition of reemployment.
SECTION 8. Right To Interpret Plan; Amendment and Termination.
     (a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan, and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.
     (b) Amendment or Termination. The Company reserves the right to amend or
terminate this Plan, any Participation Notice issued pursuant to the Plan, or
the benefits provided hereunder at any time; provided, however, that no such
amendment or termination shall occur following a Covered Termination as to any
Participant who would be adversely affected by such amendment or termination
unless such Participant consents in writing to such amendment or termination.
Any action amending or terminating the Plan or any Participation Notice shall be
in writing and executed by a duly authorized officer of the Company.
SECTION 9. No Implied Employment Contract.
     The Plan shall not be deemed (i) to give any employee or other person any
right to be retained in the employ of the Company, or (ii) to interfere with the
right of the Company to discharge any employee or other person at any time, with
or without cause, and with or without advance notice, which right is hereby
reserved.
SECTION 10. Legal Construction.
     This Plan is intended to be governed by and shall be construed in
accordance with ERISA and, to the extent not preempted by ERISA, the laws of the
State of California.

8.



--------------------------------------------------------------------------------



 



SECTION 11. Claims, Inquiries And Appeals.
     (a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is set forth in
Section 13(d).
     (b) Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
          (i) the specific reason or reasons for the denial;
          (ii) references to the specific Plan provisions upon which the denial
is based;
          (iii) a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
          (iv) an explanation of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the applicant’s
right to bring a civil action under Section 502(a) of ERISA following a denial
on review of the claim, as described in Section 11(d) below.
     This notice of denial will be given to the applicant within ninety
(90) days after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
     This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Plan Administrator
is to render its decision on the application.
     (c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:
Onyx Pharmaceuticals, Inc.
Attn: Human Resources Department
2100 Powell Street
Emeryville, California 94608

9.



--------------------------------------------------------------------------------



 



     A request for review must set forth all of the grounds on which it is
based, all facts in support of the request and any other matters that the
applicant feels are pertinent. The applicant (or his or her representative)
shall have the opportunity to submit (or the Plan Administrator may require the
applicant to submit) written comments, documents, records, and other information
relating to his or her claim. The applicant (or his or her representative) shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to his or her claim.
The review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
     (d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:
          (i) the specific reason or reasons for the denial;
          (ii) references to the specific Plan provisions upon which the denial
is based;
          (iii) a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim; and
          (iv) a statement of the applicant’s right to bring a civil action
under Section 502(a) of ERISA.
     (e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
     (f) Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the applicant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 11(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 11(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the

10.



--------------------------------------------------------------------------------



 



relevant time limits specified in this Section 11, the applicant may bring legal
action for benefits under the Plan pursuant to Section 502(a) of ERISA.
SECTION 12. Basis Of Payments To And From Plan.
     The Plan shall be unfunded, and all benefits hereunder shall be paid only
from the general assets of the Company.
SECTION 13. Other Plan Information.
     (a) Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 94-3154463. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 515.
     (b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.
     (c) Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is:
Onyx Pharmaceuticals, Inc.
Attn: Legal Department
2100 Powell Street
Emeryville, California 94608
     (d) Plan Sponsor and Administrator. The “Plan Sponsor” of the Plan is:
Onyx Pharmaceuticals, Inc.
Attn: Human Resources Department
2100 Powell Street
Emeryville, California 94608
The “Plan Administrator” of the Plan is as set forth in Section 2(o). The Plan
Sponsor’s and Plan Administrator’s telephone number is (510) 597-6500. The Plan
Administrator is the named fiduciary charged with the responsibility for
administering the Plan.
SECTION 14. Statement Of ERISA Rights.
     Participants in this Plan (which is a welfare benefit plan sponsored by
Onyx Pharmaceuticals, Inc.) are entitled to certain rights and protections under
ERISA. If you are a Participant, you are considered a participant in the Plan
for the purposes of this Section 14 and, under ERISA, you are entitled to:
     (a) Receive Information About Your Plan and Benefits
          (i) Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan
and a copy of the latest

11.



--------------------------------------------------------------------------------



 



annual report (Form 5500 Series), if applicable, filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration;
          (ii) Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Administrator may make a reasonable charge for the copies;
and
          (iii) Receive a summary of the Plan’s annual financial report, if
applicable. The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.
     (b) Prudent Actions By Plan Fiduciaries. In addition to creating rights for
Plan participants, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan. The people who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of you and other Plan participants and beneficiaries. No one, including
your employer, your union or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.
     (c) Enforce Your Rights.
          (i) If your claim for a Plan benefit is denied or ignored, in whole or
in part, you have a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.
          (ii) Under ERISA, there are steps you can take to enforce the above
rights. For instance, if you request a copy of Plan documents or the latest
annual report from the Plan, if applicable, and do not receive them within
30 days, you may file suit in a Federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator.
          (iii) If you have a claim for benefits which is denied or ignored, in
whole or in part, you may file suit in a state or Federal court.
          (iv) If you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
Federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.
     (d) Assistance With Your Questions. If you have any questions about the
Plan, you should contact the Plan Administrator. If you have any questions about
this statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of

12.



--------------------------------------------------------------------------------



 



Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.
SECTION 15. General Provisions.
     (a) Notices. Any notice, demand or request required or permitted to be
given by either the Company or a Participant pursuant to the terms of this Plan
shall be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the parties, in the case of the Company, at the address set forth in Section
13(d) and, in the case of a Participant, at the address as set forth in the
Company’s employment file maintained for the Participant as previously furnished
by the Participant or such other address as a party may request by notifying the
other in writing.
     (b) Transfer and Assignment. The rights and obligations of a Participant
under this Plan may not be transferred or assigned without the prior written
consent of the Company. This Plan shall be binding upon any person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company without regard to whether or not such person
or entity actively assumes the obligations hereunder.
     (c) Waiver. Any Party’s failure to enforce any provision or provisions of
this Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any Party from thereafter enforcing each and every other
provision of this Plan. The rights granted the Parties herein are cumulative and
shall not constitute a waiver of any Party’s right to assert all other legal
remedies available to it under the circumstances.
     (d) Severability. Should any provision of this Plan be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.
     (e) Section Headings. Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.
SECTION 16. Execution.
     To record the adoption of the Plan as set forth herein, Onyx
Pharmaceuticals, Inc. has caused its duly authorized officer to execute the same
as of the Effective Date.

                  Onyx Pharmaceuticals, Inc.    
 
           
 
  By:        
 
   
 
   
 
           
 
  Title:        
 
     
 
   

13.



--------------------------------------------------------------------------------



 



ANNEX I
ONYX PHARMACEUTICALS, INC. EXECUTIVE SEVERANCE BENEFIT PLAN
PARTICIPATION NOTICE

         
To:
       
 
 
 
   
Date:
       
 
 
 
   

     Onyx Pharmaceuticals, Inc. (the “Company”) has adopted the Onyx
Pharmaceuticals, Inc. Executive Severance Benefit Plan (the “Plan”). The Company
is providing you with this Participation Notice to inform you that you have been
designated as a Participant in the Plan.
     A copy of the Plan document is attached to this Participation Notice. The
terms and conditions of your participation in the Plan are as set forth in the
Plan and this Participation Notice, which together also constitute a summary
plan description of the Plan.
     Please return to [                    ] a copy of this Participation Notice
signed by you and retain a copy of this Participation Notice, along with the
Plan document, for your records.

             
 
  Onyx   Pharmaceuticals, Inc.    
 
           
 
  By:        
 
   
 
     
 
  Its:        
 
   
 
   

14.



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT
     The undersigned Participant hereby acknowledges receipt of the foregoing
Participation Notice. In the event the undersigned holds outstanding stock
options as of the date of this Participation Notice, the undersigned hereby:*

         
 
  o   accepts all of the benefits of Section 4(b) of the Plan regardless of any
potential adverse effects on any outstanding stock option
 
       
 
  o   accepts the benefits of Section 4(b) of the Plan that have no adverse
effect on outstanding stock options and rejects the benefits of Section 4(b) of
the Plan as to those outstanding stock options that would have potential adverse
effects
 
       
 
  o   other (please describe):
 
     
 
 
       
 
     
 
 
       
 
     
 
 
       
 
     
 
 
       
 
     
 

The undersigned acknowledges that the undersigned has been advised to obtain tax
and financial advice regarding the consequences of this election including the
effect, if any, on the status of the stock options for tax purposes under
Section 422 of the Internal Revenue Code.

     
 
   
 
   
 
   
 
  Print name

 
*    Please check one box; failure to check a box will be deemed the selection
of the second alternative (i.e., accepting the benefits of Section 4(b) of the
Plan that have no adverse effect on outstanding stock options and rejecting the
benefits of Section 4(b) of the Plan as to those outstanding stock options that
would have potential adverse effects).

15.



--------------------------------------------------------------------------------



 



For Employees Age 40 or Older
Individual Termination
Exhibit A
RELEASE AGREEMENT
     I understand and agree completely to the terms set forth in the Onyx
Pharmaceuticals, Inc. Executive Severance Benefit Plan (the “Plan”).
     I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.
     I hereby confirm my obligations under the Company’s Proprietary Information
and Inventions Agreement.
     Except as otherwise set forth in this Release, I hereby generally and
completely release Onyx Pharmaceuticals, Inc. and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Agreement (collectively, the “Released Claims”). The Released
Claims include, but are not limited to: (1) all claims arising out of or in any
way related to my employment with the Company, or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended). Notwithstanding the foregoing, the following are not included in
the Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; or (2) any rights which are
not waivable as a matter of law. In addition, nothing in this Release prevents
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, or the
California Department of Fair Employment and Housing, except that I hereby waive
my right to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the Excluded Claims,
I am not aware of any claims I have or might have against any of the Released
Parties that are not included in the Released Claims.

16.



--------------------------------------------------------------------------------



 



     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily to sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to my release of any
claims hereunder.
     I hereby represent that I have been paid all compensation owed and for all
hours worked, I have received all the leave and leave benefits and protections
for which I am eligible, and I have not suffered any on-the-job injury for which
I have not already filed a workers’ compensation claim.
     I acknowledge that to become effective, I must sign and return this Release
to the Company so that it is received not later than twenty-one (21) days
following the date it is provided to me, and I must not revoke it thereafter.

              Employee
 
       
 
  Name:    
 
       
 
       
 
  Date:    
 
       

17.



--------------------------------------------------------------------------------



 



For Employees Age 40 or Older
Group Termination
Exhibit B
RELEASE AGREEMENT
     I understand and agree completely to the terms set forth in the Onyx
Pharmaceuticals, Inc. Executive Severance Benefit Plan (the “Plan”).
     I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.
     I hereby confirm my obligations under the Company’s Proprietary Information
and Inventions Agreement.
     Except as otherwise set forth in this Release, I hereby generally and
completely release Onyx Pharmaceuticals, Inc. and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Agreement (collectively, the “Released Claims”). The Released
Claims include, but are not limited to: (1) all claims arising out of or in any
way related to my employment with the Company, or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended). Notwithstanding the foregoing, the following are not included in
the Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; or (2) any rights which are
not waivable as a matter of law. In addition, nothing in this Release prevents
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, or the
California Department of Fair Employment and Housing, except that I hereby waive
my right to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the Excluded Claims,
I am not aware of any claims I have or might have against any of the Released
Parties that are not included in the Released Claims.

18.



--------------------------------------------------------------------------------



 



     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have forty-five (45) days to consider this
Release (although I may choose to voluntarily to sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).
     I have received with this Release all of the information required by the
ADEA, including without limitation a detailed list of the job titles and ages of
all employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated, along with information on the eligibility factors used
to select employees for the group termination and any time limits applicable to
this group termination program.
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to my release of any
claims hereunder.
     I hereby represent that I have been paid all compensation owed and for all
hours worked, I have received all the leave and leave benefits and protections
for which I am eligible, and I have not suffered any on-the-job injury for which
I have not already filed a workers’ compensation claim.
     I acknowledge that to become effective, I must sign and return this Release
to the Company so that it is received not later than forty-five (45) days
following the date it is provided to me, and I must not revoke it thereafter.

              Employee
 
       
 
  Name:    
 
       
 
       
 
  Date:    
 
       

19.



--------------------------------------------------------------------------------



 



For Employees Under Age 40
Individual and Group Termination
Exhibit C
RELEASE AGREEMENT
     I understand and agree completely to the terms set forth in the Onyx
Pharmaceuticals, Inc. Executive Severance Benefit Plan (the “Plan”).
     I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.
     I hereby confirm my obligations under the Company’s Proprietary Information
and Inventions Agreement.
     Except as otherwise set forth in this Release, I hereby generally and
completely release Onyx Pharmaceuticals, Inc. and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Agreement (collectively, the “Released Claims”). The Released
Claims include, but are not limited to: (1) all claims arising out of or in any
way related to my employment with the Company, or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, and the California Fair Employment and Housing Act (as
amended). Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; or (2) any rights which are
not waivable as a matter of law. In addition, nothing in this Release prevents
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, or the
California Department of Fair Employment and Housing, except that I hereby waive
my right to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the Excluded Claims,
I am not aware of any claims I have or might have against any of the Released
Parties that are not included in the Released Claims.

20.



--------------------------------------------------------------------------------



 



     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to my release of any
claims hereunder.
     I hereby represent that I have been paid all compensation owed and for all
hours worked, I have received all the leave and leave benefits and protections
for which I am eligible, and I have not suffered any on-the-job injury for which
I have not already filed a workers’ compensation claim.
     I acknowledge that to become effective, I must sign and return this Release
to the Company so that it is received not later than fourteen (14) days
following the date it is provided to me.

              Employee
 
       
 
  Name:    
 
       
 
       
 
  Date:    
 
       

21.